195 F.2d 104
Petition of PANAMA TRANSPORT CO. HENLEY et al.v.ELLIOTT et al. THE J. H. SENIOR.
No. 165.
Docket 22234.
United States Court of Appeals Second Circuit.
Argued February 13, 1952.
Decided March 3, 1952.

Jack Steinman, New York City, for appellant Mulligan and others.
Thacker, Proffitt, Prizer & Crawley, New York City, for claimants Henley, Green, Figgins, Eaton, Elmore, Torres, Prats and Sullivan, appellants; John C. Crawley and John S. Lockman, New York City advocates.
Jacob Rassner, New York City, and Norman Lustig, Brooklyn, N. Y., for claimants-appellants Francis J. Mulligan, Public Administrator, and others.
Simone N. Gazan, New York City, for claimant-appellant Louis Pierre, administrator.
Alexander T. Wells, New York City, for appellee, Elliott.
William S. O'Connor, New York City, for appellee, Gehlert.
Elizabeth Robinson, New York City, for appellee, Kjoss.
Monica & Feury, New York City, for appellee, Emcken.
Duer, Strong & Whitehead, New York City, for appellee, Stoltenberg; Walter B. Hall, Elizabeth Robinson and Joseph P. Feury, all of New York City, advocates.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
The decree is affirmed on opinion of Irving R. Kaufman, J. The motion to dismiss the appeals of claimants Pierre, Mulligan, Derich and Gerhartt is granted because of gross neglect to perfect their appeals.